Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7; the original specification does not disclose a threshold compared to a number of symbols for determining transmission in a duration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Yeo et al. (US 2020/0028640) (“Yeo”).
For claims 1; Yeo discloses:  determining a number of symbols used for transmission in a slot #n (paragraph 284:  slot n has been configured as an uplink transmission slot or the number of symbols whose uplink data transmission in the slot n configured through common control information); comparing the number of symbols with a threshold (paragraph 284:  the number of symbols whose uplink data transmission in the slot n is valid is greater than a given threshold pre-configured through grant-free transmission configuration information); and when the number of symbols is equal to or larger than the threshold, performing a transmission in a duration corresponding to the number of symbols (paragraph 284:  the number of symbols whose uplink data transmission in the slot n is valid is greater than a given threshold pre-configured through grant-free transmission configuration information), wherein when the number of symbols is smaller than the threshold, the transmission is not performed in the duration corresponding to the number of symbols (paragraph 284:  the number of symbols whose uplink data transmission in the slot n is valid is smaller than a given threshold pre-configured through grant-free transmission configuration information, the UE may not perform grant-free transmission), and n is an integer equal to or greater than 0 (paragraph 283:  transmission architecture for the slot n or a slot n+1 or slots n and n+1).
For claims 2; Yeo discloses:  receiving, from a base station, configuration information of the slot #n, wherein the configuration information includes the threshold used to compare with the number of symbols (paragraph 284:  UE that has received configuration information on the slot n transmitted through the common control information), and a redundancy version (RV) which is used for performing re- transmission (paragraph 207:  Redundancy version: indicates a redundancy version of an HARQ).
For claims 3; Yeo discloses:  wherein the configuration information further includes configuration information of a plurality of time periods which is included in the slot #n, wherein the plurality of time periods includes a first time period and a second time period, a number of symbols included in the first time period is equal to or larger than the threshold, and a number of symbols included in the second time period is less than the threshold (paragraph 286:  If the bit information is set to 01 or 10, the UE may determine that it may perform grant-free transmission in some of uplink transmission slots indicated in the common control information. In this case, information on a slot in which grant-free transmission may be performed in the bit information 01 or 10 may be previously defined or slot information corresponding to each piece of bit information may be configured through a higher signal or the information may be differently configured based on an uplink transmission slot period (or length). For example, a UE that has received the bit information 01 may determine that it may perform grant-free transmission in the first K slots or last K slots in the indicated uplink transmission slot period. A UE that has received the bit information 10 may determine that it may perform grant-free transmission in the first M slots or last K slots in the indicated uplink transmission slot period).
For claims 4; Yeo discloses:  wherein the transmission is transmission of uplink control information (UCI) or uplink data (paragraph 286:  If the bit information is set to 01 or 10, the UE may determine that it may perform grant-free transmission in some of uplink transmission slots indicated in the common control information. In this case, information on a slot in which grant-free transmission may be performed in the bit information 01 or 10 may be previously defined or slot information corresponding to each piece of bit information may be configured through a higher signal or the information may be differently configured based on an uplink transmission slot period (or length). For example, a UE that has received the bit information 01 may determine that it may perform grant-free transmission in the first K slots or last K slots in the indicated uplink transmission slot period. A UE that has received the bit information 10 may determine that it may perform grant-free transmission in the first M slots or last K slots in the indicated uplink transmission slot period).
For claims 5; Yeo discloses:  wherein when the terminal receives downlink data from a base station, the UCI includes at least one of channel measurement information, a scheduling request (SR), and a hybrid automatic repeat request (HARQ) response for the downlink data (paragraph 233:  response signal (or HARQ ACK/NACK signal) for a downlink data signal is called a second signal. In one embodiment, from among signals from a BS to a UE, a signal that waits for a response from the UE may be a first signal, and a response signal from the UE corresponding to the first signal may be a second signal).
For claim 7; Yeo discloses the subject matter in claims 1 and 2 as described above in the office action.  
For claim 8; Yeo discloses the subject matter in claims 3 as described above in the office action.  
For claim 9; Yeo discloses the subject matter in claims 4 as described above in the office action.  
For claim 10; Yeo discloses the subject matter in claims 5 as described above in the office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Shapin et al. (US 2021/0127407) (“Shapin”).
For claim 6; Yeo discloses the subject matter in claim 4 as described above in the office action.  Yeo discloses:  when a number of symbols included in a slot #n+k is equal to or larger than the threshold, the terminal performing re-transmission of the uplink data in a duration corresponding to the number of symbols included in the slot #n+k, wherein k is an integer equal to or greater than 1 (paragraph 284:  the number of symbols whose uplink data transmission in the slot n is valid is greater than a given threshold pre-configured through grant-free transmission configuration information), (paragraph 284:  the number of symbols whose uplink data transmission in the slot n is valid is smaller than a given threshold pre-configured through grant-free transmission configuration information, the UE may not perform grant-free transmission).
Yeo does not expressly disclose, but Shapin from similar fields of endeavor teaches:  receiving information indicating retransmission of the uplink data from a base station (paragraph 10:  HARQ retransmissions with incremental redundancy use a few different redundancy versions (RV) that are used for subsequent retransmissions).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the different size retransmission as described by Shapin using the slot assignment based on data size as described by Yeo.  The motivation is to improve latency in retransmissions.
For claim 11; Yeo discloses the subject matter in claims 6 as described above in the office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al. (US 2021/0092758); Saito discloses transmits or receives a transport block (TB) based on a downlink control information and a processor that applies a same symbol allocation across a plurality of slots when transmission or reception of the TB is carried out over the plurality of slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/          Primary Examiner, Art Unit 2466